DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN 107065362 A; the English translation attached; hereinafter “Du”) in view of Tanaka et al. (US 2015/0293546, hereinafter “Tanaka”).
Regarding claim 1, Du discloses a liquid crystal display device (Figures 1 and 15; see Page 4 line 13 “Fig. 1 is a top view of a display substrate” and Page 14 lines 8-11 “FIG. 15 is a schematic diagram of a liquid crystal display panel … The liquid crystal display panel includes any one of the display substrates 100 and a color filter substrate 200” identifying the embodiment shown in Figures 1 and 5) comprising:
a first substrate (100);
a second substrate (200) opposite the first substrate;
a liquid crystal layer (see Figure 15 and Page 7 lines 8-10 “liquid crystal molecules”) between the first substrate and the second substrate; and
an active area (Figure 1, the area comprising a plurality of pixels 1; Page 6 line 20) including: a matrix of first regions (regions comprising sub-pixels 11, 12 and 13; Page 6 lines 21-22); and a plurality of second regions (regions comprising highlight sub-pixel 14; Page 6 line 23) distributed so as not to overlap the first regions, wherein
each first region includes a switching element and is supplied with a grayscale signal via the switching element (see the regions comprising sub-pixels 11, 12 and 13 in Figure 1 and Page 1 line 31 – Page 2 lines 1-2 “driving electrodes corresponding to each color sub-pixel on the display substrate are independent from each other, and each driving electrode is correspondingly provided with one TFT switch” and Page 9 lines 15-16 “the thin film transistor switch for providing a driving voltage to 15 the driving electrode” teaching the driving voltage provided therein via the thin film transistor switch), and
the plurality of second regions includes no switching element (see the regions comprising highlight sub-pixel 14 in Figure 1; Page 3 line 31 – Page 4 line 2 “it is not necessary to provide a thin film transistor switch at a corresponding position of a part of the highlighted sub pixels”).
Du does not explicitly disclose the plurality of second regions is supplied with a common signal.
However, Tanaka teaches a common electrode is supplied with a voltage, in a pixel region in which a switching element is not provided ([0197] “common electrode drivers each located in a pixel region in which the switching element is not provided … the common electrode driver applies to the common electrode line a voltage”).
Because Du suggests a common electrode be disposed on the display substrate (Page 13 lines 33-34), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Du with the teachings of Tanaka, wherein the plurality of second regions is supplied with a common signal, for the purpose of supplying a voltage for a common electrode in response to the control signal (Tanaka: Paragraph [0197]).

Regarding claim 14, Du as modified by Tanaka discloses the limitations of claim 1 above.
Du does not disclose the liquid crystal display device operating in normally black mode.
However, Tanaka teaches the example of a display mode, wherein a liquid crystal display device operates in normally black mode (Paragraph [0297]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Du with the teachings of Tanaka, to have the liquid crystal display device operate in normally black mode, for the purpose of considering the display mode as required (Tanaka: Paragraphs [0296]-[0298]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Tanaka, and in further view of Sugimoto (US 2020/0117063).
Regarding claim 13, Du as modified by Tanaka discloses the limitations of claim 1 above.
Du does not disclose the liquid crystal display device operating in normally white mode.
However, Sugimoto teaches the example of a display mode, wherein a liquid crystal display device operates in normally white mode, or in normally black mode (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Du with the teachings of Sugimoto, to have the liquid crystal display device operate in normally white mode, for the purpose of employing the design as required, including an optical design of a normally white mode in which the reflectance of the pixel is maximized under a state of voltage being not applied, or a normally black mode in which the reflectance of the pixel is minimized under a state of voltage being not applied (Sugimoto: Paragraph [0067]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Tanaka, and in further view of Hamagishi (JP 2009/103866 A; the English translation attached).
Regarding claim 15, Du as modified by Tanaka discloses the limitations of claim 1 above, and Du further discloses a display system comprising: the liquid crystal display device (Page 3 lines 23-24 “an embodiment of the present invention provides a display device. The display device includes any one of the above display panels”).
Du does not disclose a display device behind the liquid crystal display device.
However, Hamagishi teaches a display system (Figures 1-5, display device 1) comprising: a liquid crystal display device (200; Page 5 lines 5-7 "the display device 1 ... includes a first liquid crystal panel 100, a second liquid crystal panel 200") and a display device (100) behind the liquid crystal display device (200). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display device as disclosed by Du with the teachings of Hamagishi, to have a display device behind the liquid crystal display device, for the purpose of projecting images overlapping each other by using a transmissive liquid crystal display panel (Hamagishi: Page 5 lines 12-14, Page 6 lines 1-2).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, Du as modified by Tanaka discloses the limitations of claim 1 above, and Du further discloses each first region includes a pixel electrode connected to the switching element in that first region (Page 3 line 14 “driving electrodes are pixel electrodes” and Page 6 lines 25-29 “each driving electrode is correspondingly provided with one thin film transistor switch 1, the driving electrode corresponding to each first color sub-pixel 11, the driving electrode corresponding to the second color sub-pixel 12, and the driving electrode corresponding to the third color sub-pixel 13”),
each of the plurality of second regions includes an electrode (Page 4 lines 29-30 “driving electrodes corresponding to the at least two high-brightness sub-pixels 14”), and
the liquid crystal display device further comprises:
an opposite electrode (Page 13 lines 33-34 “A common electrode is further disposed on the display substrate”) opposite the pixel electrodes and the electrodes;
a plurality of data lines (Figure 1 and Page 9 line 14 “data line 3”) extending in a column direction and connected to the respective switching elements to supply a grayscale signal to the first regions (Figure 1 and Page 9 lines 14-16); and
a plurality of scan lines (Figure 1 and Page 8 line 15 “gate line 2”) extending in a row direction and connected to the respective switching elements (Page 8 lines 18-19).
Tanaka further discloses using a transparent conductive film for an electrode (Paragraph [0245]), and a plurality of auxiliary capacitor lines (Figures 25A, 13N’; Paragraph [0322]) extending in a row direction, to reduce the difference between the parasitic capacitance between the source line layer and gate line layer (Paragraph [0322]).
However, Du and Tanaka fail to teach or disclose, in light of the specification, “the plurality of auxiliary capacitor lines supplied with a signal of a substantially same potential as the opposite electrode”. For example, Tanaka teaches an auxiliary capacitance connected with the pixel electrode, wherein the common electrode driver applies to the common electrode line a voltage with a polarity opposite that of the potential of the data line (Paragraph [0027]), thus fails to disclose the plurality of auxiliary capacitor lines supplied with a signal of a substantially same potential as the common electrode. The examiner further considered Hashigughi et al. (US 2017/0351152,  hereinafter "Hashigughi") and Ito et al. (US 2007/0252928, hereinafter "Ito"). However, Hashigughi and Ito and the prior art of Du, Tanaka, Sugimoto and Hamagishi, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 2.
Dependent claims 3-12 are allowable by virtue of their dependence on claim 2.
                 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871